Citation Nr: 0123975	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-22 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to retroactive induction into a vocational 
rehabilitation program, under the provisions of Title 38, 
Chapter 31, of the United States Code (Chapter 31).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The veteran served on active duty form May 1988 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 determination by the Vocational 
Rehabilitation and Counseling (VR&C) Psychologist at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The veteran testified at a Board hearing in May 2001.  At the 
hearing, he alleged that there was clear and unmistakable 
error (CUE) in an August 1992 memorandum rating decision for 
vocational rehabilitation purposes.  As this issue has not 
been developed or certified on appeal, it is referred to the 
RO for such further development as is necessary.


REMAND

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 became effective during the pendency 
of this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
opinion withdrawn and appeal dismissed sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  Id.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  

The Board also notes that VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations are strictly 
applicable to claims for benefits under Chapter 3 of title 38 
of the Code of Federal Regulations.  As the issue of 
retroactive induction into a vocational rehabilitation 
program under Chapter 31 relates to benefits provided under 
Chapter 21 of title 38 of the Code of Federal Regulations, 
the newly promulgated regulations are not applicable to the 
veteran's appeal.  66 Fed. Reg. 45629.

The veteran served on active duty from May 1988 to January 
1993.  A review of his service medical records (SMRs) 
reflects that he suffered a left knee injury in November 
1991.  He underwent medical board processing and was 
ultimately discharged for his left knee disability, with 
severance pay, in January 1993.

The veteran was provided VA vocational rehabilitation 
screening while still on active duty and prior to any final 
determination as to his fitness for duty or level of 
disability.  This was done in August 1992.  This included 
screening by a vocational rehabilitation specialist and 
testing.  The veteran was provided a memorandum rating for 
vocational rehabilitation purposes in August 1992.  The 
rating was based on a review of available SMRs and it was 
determined that the veteran's left knee condition did not 
warrant the assignment of a 20 percent rating at that time.  
The veteran was advised of the rating in August 1992.  He was 
informed that the rating was a preliminary finding as he was 
still on active duty and he was encouraged to submit a new 
claim upon his release/discharge from service so that the 
issue could be reevaluated at that time.

The veteran was discharged from service, as noted above, in 
January 1993.  The service department viewed his deficient 
anterior cruciate ligament of the left knee as 20 percent 
disabling.  He then submitted a claim for disability 
compensation benefits and a request for another vocational 
rehabilitation rating in March 1993.

The veteran was scheduled for several VA examinations in 
April 1993 in order to assess the status of his left knee as 
well as to evaluate his other claimed conditions.  He failed 
to report for the examinations.  His representative submitted 
a request in October 1993 for the examinations to be 
rescheduled.  The representative also submitted a request for 
a memorandum rating in November 1993.

The San Diego, California RO issued a memorandum rating in 
November 1993.  The rating indicated that the SMRs and 
medical boards had been considered in the evaluation.  The 
veteran was found to a have left knee disability rated as 10 
percent disabling.

The RO contacted the veteran in January 1994 and notified him 
that, because he had a service-connected disability rated as 
10 percent disabling, he may be entitled to vocational 
rehabilitation if it was determined that he had a serious 
employment handicap.  He was encouraged to present evidence, 
including evidence that he had been unable to obtain or 
maintain employment or that he had received benefits from an 
income support program.  He was told to provide the evidence 
within 60 days.

The RO also issued a disability rating decision, dated in 
January 1994.  The veteran was granted a 10 percent 
disability rating for his left knee and noncompensable 
disability ratings for bilateral flat feet, plantar warts, 
and herpes simplex virus.  The veteran was notified of the 
rating action in February 1994.  He was again advised that he 
might be eligible for vocational rehabilitation benefits in 
separate correspondence, also dated in February 1994.

In March 1994, the veteran was notified by the San Diego RO's 
Vocational Rehabilitation and Counseling (VR&C) officer that 
the claim for vocational rehabilitation benefits was denied.  
The notice informed the veteran that he had failed to respond 
to the January 1994 request for information and, as such, his 
claim must be denied.  He was informed that he could seek a 
review of the decision or appeal the denial to the Board.

In July 1994, the veteran's representative submitted a 
statement in response to the January 1994 rating decision and 
notification letter.  The representative also transmitted a 
statement from the veteran.  The veteran's statement 
indicated that he had a new address and provided an 
explanation that he had done his best to make his prior 
appointments.  He did not allege that he had not received 
notice of the appointments.  He requested a review of his 
vocational rehabilitation claim.  Further, he stated that his 
current statement was in response to the March 1994 letter 
from the VR&C officer.  

The Board notes that, as of March 1994, all correspondence 
from the VA to the veteran had been sent to the latest 
address of record as provided by the veteran.

In August 1994, the veteran's representative forwarded a 
change of address for the veteran.  In September 1994, the 
veteran submitted another formal claim for vocational 
rehabilitation benefits on a VA Form 28-1900.

Evidence in the claims folder reflects that the veteran was 
afforded VA Compensation and Pension (C&P) examinations on 
September 7, 1994.  The address listed for the veteran on the 
examination reports was the same as the address reported in 
the change submitted in August 1994.  However, evidence in 
the counseling/evaluation/rehabilitation (CER) folder 
reflects that the VR&C officer wrote to the veteran in 
September 1994 at his previous address.  The letter indicated 
that the veteran was contacted by a separate letter that 
requested evidence to show that he was eligible for benefits.  
However, there is no copy of the referenced letter in either 
the claims folder or CER folder.  The September 1994 letter 
also advised the veteran of several sources for job search 
assistance but, as noted above, the letter was sent to the 
wrong address.

Handwritten entries were then made on correspondence from the 
representative in the CER folder.  In a note dated in October 
1994, the writer indicated that they had met with the 
veteran's representative and discussed the failure to respond 
to requests for information.  The entry further indicated 
that the representative would try to contact the veteran.  If 
no response was received within one week, his case would be 
closed.  The VR&C officer then prepared a memorandum in 
November 1994 and placed it in the CER folder.  The 
memorandum indicated that the veteran's case was closed 
because he had failed to respond to any correspondence and 
that there was either no evidence or insufficient evidence to 
demonstrate that his current 10 percent rated disability was 
the sole cause of his unemployability.  

The VR&C officer then sent a letter dated November 18, 1994, 
to the veteran informing him that his claim was denied.  
However, the letter was sent to the same wrong address as the 
earlier September 1994 letter.

The RO then issued a disability rating decision in June 1995.  
The veteran's left knee disability rating was increased to 30 
percent, with an effective date of February 1, 1993.  He was 
also granted service connection for a cervical spine 
disability and bilateral tinnitus and was assigned 10 percent 
disability ratings for each of those disabilities.  Those 
ratings were also made effective as of February 1993.  The 
veteran's combined disability rating was 40 percent, 
effective as of the day after his discharge from service.

In August 1995, the veteran's representative submitted a 
statement, along with another application for vocational 
rehabilitation under Chapter 31.  The statement referred to 
the June 1995 rating decision and that the veteran was now 
rated at 40 percent for his service-connected disabilities.  
The statement also requested that the application for 
benefits be expedited in order to coincide with the September 
1995 school term.  There was no mention that the veteran had 
entered any type of program.  The address provided for the 
veteran was the same as that provided in his August 1994 
application.

The VR&C officer responded to the veteran in August 1995 and 
informed him that his application was under review.  The 
letter was sent to the wrong address.  However, in September 
1995, the VR&C officer sent a detailed letter to the veteran, 
scheduling him for an in-person interview with a counselor in 
San Diego in October 1995.  The letter was sent to the 
address provided by the veteran on his most recent 
application for benefits.

The claims folder contains an undated and unsigned Routing 
and Transmittal Slip that requests that the veteran's claims 
folder be transferred to the RO in Chicago, Illinois.  An 
address in the Chicago area was provided for the veteran.  In 
addition to being unsigned and undated, there is no 
indication of when the slip was placed in the claims folder.

The veteran failed to report for his scheduled October 1995 
counseling session in San Diego.  The counselor submitted a 
Report of Contact in the CER folder that noted the failure to 
report and an unsuccessful attempt to contact the veteran by 
telephone.  The counselor then noted that the case would be 
closed until the veteran came in to reopen his claim.

The claims folder contains a Report of Contact, dated in 
December 1996, which shows that the veteran moved to the 
Chicago area approximately one year earlier.  The person 
contacted appears to be from the representative's 
organization.  Eventually, contact was made with the veteran 
and an address in the Chicago area was provided.

The CER folder contains a Chicago VR&C officer letter to the 
veteran at his Chicago area address, dated in October 1996, 
scheduling him for an appointment in November 1996.  There is 
an undated counseling narrative in the CER folder, which 
documents a session with the veteran.  (From other evidence 
in the folder, it appears that the session occurred in 
January 1997.)  The examiner noted the prior aptitude testing 
and that the veteran had a Bachelor's degree in chemistry.  
The veteran was informed that it was felt that he had 
sufficient education and skills to find suitable employment 
compatible with his disability.  He was offered employment 
services.  The veteran indicated that he did not feel that he 
could work in a chemistry-related field and that he was 
already enrolled in an advanced education program at 
Northwestern University.  

The veteran submitted a statement in response to the 
counseling session in March 1997.  He also submitted a number 
of letters of rejection for employment, all dated in 1996 or 
1997.  There is no indication of any type of response from 
the Chicago RO or VR&C officer.

The veteran submitted his current claim for retroactive 
induction in February 1999 to the RO in New York, New York.  
His claim was denied in July 1999.  The veteran submitted his 
notice of disagreement in September 1999.  The New York VR&C 
officer issued a statement of the case in October 1999, but 
it failed to provide all of the pertinent statutory and 
regulatory provisions relied upon in making the decision, 
especially with respect to retroactive induction.  38 C.F.R. 
§ 19.29 (2000).

The RO then sought an opinion from the Chicago VR&C officer 
that was provided in April 2000.  The report noted that the 
veteran had failed to provide additional information as 
requested in 1994.  However, the report failed to acknowledge 
that correspondence requesting such evidence in September 
1994 was sent to the wrong address and that a notice of 
denial was also sent to the wrong address in November 1994.  
The report also noted the veteran's submission of March 1997 
but provided no explanation as to why there was no response 
to the submission.

A supplemental statement of the case (SSOC) was issued in 
September 2000.  The SSOC recounted the evidence of record 
and listed a number of pertinent regulations from Chapter 21 
of title 38 of the Code of Federal Regulations.  However, 
there was no discussion of how the applicable regulations 
related to the evidence in this case.  This fact was 
addressed by the veteran's representative in December 2000 
when it was alleged that the SSOC failed to provide the 
veteran with a specific discussion of how the regulations 
affected the veteran's individual case so that an effective 
appeal could be made.

The veteran testified at a hearing in May 2001.  At the 
hearing the veteran said that he never received letters from 
the VA in 1994 and 1995 regarding his claim for vocational 
rehabilitation benefits.  He further testified that he felt 
that having a Bachelor's degree did not mean that he was able 
to obtain reasonable employment.  In support of his argument 
the veteran referred to a multi-page, tabbed and bound 
volume.

The evidence submitted by the veteran reflected his 
contention that he felt his experience in chemistry was too 
remote to be of help in working in that field, that his left 
knee, bilateral foot, and cervical spine disabilities limited 
his ability to function in a laboratory setting, and that he 
had intense personal feelings in regard to working with 
chemicals after his in-service experiences in Southwest Asia.  
He also maintained that he worked with several 
"headhunters" after his discharge in order to obtain 
employment.  He said that he attempted to obtain work within 
the chemistry field and listed several companies that he said 
he had contacted.  He also supplied a copy of a letter of 
dismissal from his employer in July 1994. 

After a review of all of the available evidence, the Board 
finds that there were numerous unfortunate miscommunications 
on the part of VA and the veteran in working together on his 
claim for vocational rehabilitation benefits under Chapter 
31.  The VA sent letters to the wrong address on several 
occasions in 1994 and 1995.  At the same time the veteran 
failed to keep the VA informed of a change of address in 1995 
and missed a counseling interview in October 1995.  Further, 
he failed to inform VA of his enrollment in the postgraduate 
program, based on evidence in the file, until the program was 
nearly completed in 1997.  

In light of the procedural problems in this claim, the 
allegations raised by the veteran at his hearing, and the 
evidence submitted at the hearing, a remand is in order to 
afford the veteran an opportunity to provide evidence in 
support of his claim for retroactive induction.  By this 
remand, however, the Board is notifying the veteran that the 
requested development is sought to assist VA in properly 
adjudicating his claim, and that his failure to respond to 
requests for information or to keep VA informed as to his 
current address or means of contacting him may result in his 
claim being disallowed.  The Court has indicated that "[t]he 
duty to assist is not always a one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran desires 
help with his claim, he must cooperate with VA's efforts to 
assist him.  See also 38 U.S.C.A. § 5107 (West Supp. 2001).

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001) are fully 
satisfied. 

2.  The RO/VR&C officer, as appropriate, 
should review the veteran's hearing 
testimony and written submission to 
review all of his contentions so that 
they can be addressed.

3.  The veteran should be contacted and 
requested to provide evidence, in 
addition to his own statements, to 
support his various contentions, to 
include:  his efforts to find employment 
after service (this should include 
submissions from the "headhunters" and 
others consulted by the veteran, if 
possible); his inability to find 
employment within the scope of his 
degree; evidence that he was terminated 
from his employment in 1994 because of 
his service-connected left knee 
disability; any medical or other 
evidence that would demonstrate that his 
left knee limited him in his ability to 
obtain employment; that he was unable to 
work in a chemical-related industry due 
to his experiences in Southwest Asia; 
his application for graduate school to 
include any resume or statements of 
prior job experience and education that 
were submitted with his application.

4.  Thereafter, the RO/VR&C officer should 
re-adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC must 
contain an explanation as to why the 
veteran's claim for retroactive induction 
is denied.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


